Exhibit 10.19
AGREEMENT OF SUBORDINATION AND STANDSTILL


THIS AGREEMENT OF SUBORDINATION AND STANDSTILL, including amendments,
modifications, and supplements (all hereinafter referred to as the "Agreement")
as of this 24th  day of February, 2010  by and among WLG (USA) LLC and World
Commerce Services, L.L.C., jointly and severally, both limited liability
companies organized and existing under the laws of the State of Illinois, with
principal places of business located at 920 East Algonquin Road, Suite 120,
Schaumburg, Illinois, 60173 (“collectively, Debtor”) NOVA Business Credit, a
division of NOVA Bank, having its office at 1235 Westlakes Drive, Suite 420,
Berwyn, PA 19312 ("Senior Lender"), and WLG Inc., a corporation organized and
existing under the laws of the State of Delaware with principal offices located
at 920 East Algonquin Road, Suite 120, Schaumburg, Illinois, 60173
("Subordinator").


WITNESSETH:


Pursuant to the Loan Agreements and Notes described in Exhibit "A" attached
hereto and made part hereof, all as amended and to be amended (collectively, the
"Loan Agreements"), Senior Lender has made or is about to make certain Loans and
advances to the Debtor (collectively, the "Loans"). Debtor is obligated to
Senior Lender for the payment of the Loans and all other advances and
Obligations as such term  is defined in the Loan Agreements. The Obligations are
secured by the first priority liens and security interests on certain collateral
security described in the Loan Agreements.


All of the Loan Agreements and all agreements, instruments and documents
executed in connection with the Loans and Obligations shall be hereinafter
referred to as the "Loan Documents".


All amounts due to the Subordinator from Debtor, whether currently existing or
hereinafter arising, shall be hereinafter referred to collectively as the
“Subordinated Loans” (Exhibit B). The terms and conditions set forth in the
documents, if any, executed in connection with the Subordinated Loans or
pursuant to any understanding between or among the Subordinator or the Debtor
shall be hereinafter referred to as the “Subordinated Loan Documents”.


As a condition to the Loans made and to be made by Senior Lender to the Debtor,
the Loan Documents provide that the Subordinated Loans and all security therefor
must be junior and subordinate to the payment of Loans and the Obligations due
and owing to Senior Lender pursuant to the Loan Documents and the collateral
therefor to the extent, and for the term set forth in this Agreement.


NOW, THEREFOR, in consideration of, and to induce Senior Lender to make the
Loans to the Debtor pursuant to the Loan Documents, as now or hereinafter
amended, and with the knowledge that the Senior Lender would not make the Loans
but for the promises of the Subordinator contained in this Agreement, the
Subordinator hereby absolutely and unconditionally represents, warrants,
covenants and agrees that:


1) Notwithstanding any term, condition or provision of any of the Subordinated
Loan Documents executed in connection with any Subordinated Loans to Debtor to
the contrary, to induce the Senior Lender to lend or advance monies or otherwise
extend credit to or for the benefit of Debtor in accordance with the Loan
Documents and to better secure the Senior Lender in respect thereof,
Subordinator hereby subordinates (a) all of its rights (whether absolute or
contingent) under the Subordinated Loan Documents (including, without
limitation, any guaranty), including (except as provided in Paragraph 3) all
payments of interest and principal (the "Subordinated Loan Payments"), owed by
Debtor to Subordinator, and (b) any lien or security interest in favor of
Subordinator in any assets of Debtor or executed in connection with any
Subordinated Loan, to all debts, demands, claims, liabilities, (whether such
amounts represent principal or interest or prepayment thereof, and all
Obligations which are due or to become due, direct or indirect, absolute or
contingent), or causes of action for which Debtor, or any successor or assign of
Debtor, including, without limitation, a receiver, trustee or debtor in
possession may now or at any time hereinafter in any way be liable to Senior
Lender as a result of the Loans as evidenced by the Loan Documents and any
collateral security for any of the Obligations.
 
 
1

--------------------------------------------------------------------------------

 

2) Until the Obligations are satisfied in full, (a) all liens and security
interests of Subordinator, whether now or hereinafter arising and howsoever
existing, in any assets and/or properties of Debtor or Debtor or in any
collateral or assets securing the Loans or Obligations shall be and hereby are
subordinated to the  rights and interests of the Senior Lender in those assets
and properties and the collateral described in the Loan Documents regardless of
the time of creation or attachment of security interest or of recording or
filing of mortgages, financing statements or other documents relating thereto,
(b) Subordinator shall not: (i) enforce or attempt to enforce any rights which
it may ever have in and to any security interest in any assets and properties,
or collateral of Debtor given as security for any of the Subordinated Loans,
(ii) act as a petitioning creditor in any bankruptcy, receivership or similar
proceeding filed against Debtor, or (iii) accelerate any portion of
the  Subordinated Loan Payments for any purposes or (iv) pursue any and all
other rights and remedies granted to any Subordinator under any of the
Subordinated Loan Documents executed in connection with any of the Subordinated
Loans, or by law. The Subordinator shall have no right to possession of any of
the assets, collateral and/or properties of Debtor or to foreclose upon any such
assets, collateral and/or properties, whether by judicial action or otherwise,
or take any other action described in this paragraph unless and until all of the
Obligations shall have been full and finally paid, performed and satisfied and
all financing arrangements between Debtor and the Senior Lender have been
terminated.


3) Subject to the provisions of the Loan Agreement, Debtor may not make any
payments  to the Subordinator at the times and to the extent set forth in the
Subordinated Loan Documents or for any other purpose. Furthermore, no
Subordinated Loan may be prepaid, cancelled, or exchanged and Subordinator shall
not ask for, demand, take or receive from Debtor or any of the Assets of Debtor
any prepayment, cancellation or exchange of the Subordinated Loan and Debtor
shall not have any right to prepay, cancel or exchange the Subordinated Loan
without the prior written Consent of Senior Lender.


4) Furthermore, upon the occurrence of an Event of Default under any of the Loan
Documents, and thereinafter, so long as the Obligations remain unsatisfied in
addition to the restrictions contained in Paragraph 2: (a) Debtor shall   not
pay and the Subordinator shall not accept payment of, or ask, demand, sue for,
take or receive from Debtor, by set off, receipt of proceeds of collateral, or
in any other manner, the whole or any part of any of the Subordinated Loan
Payments which may now or hereinafter be owing under or in connection with the
Subordinated Loans; and, (b) Subordinator shall not: (i) enforce or attempt to
enforce any rights which it may ever have against Debtor in connection with any
of the Subordinated Loans or (ii) pursue any other rights and remedies granted
to Subordinator under any of the Subordinated Loan Documents executed in
connection with any of the Subordinated Loans, or by law, unless or until the
final payment in full  of all Obligations has been made, performed and satisfied
with interest, including interest accruing after filing of a bankruptcy
petition, and all financing arrangements pursuant to the Loan Documents have
been terminated. Such evidence of payment in full of the Obligations shall be
furnished to the Subordinator only by the Senior Lender, and no Subordinator may
rely on any statements of Debtor as to the payment of the Loans. The occurrence
of an Event of Default under any of the Loan Documents shall be conclusively
evidenced by the Senior Lender's notice of such occurrence forwarded by the
Senior Lender to Subordinator.


5) Subordinator hereby authorizes Senior Lender to execute and/or record such
documents as are necessary or appropriate, including UCC-3 amendments, to
evidence the subordination of Subordinator's liens, security interests, rights
or claims against Debtor and its Assets to the extent provided in this
Agreement.


6) Subordinator has not assigned or transferred any of its rights, title and
interest under any Subordinated Loan, to any other person, and Subordinator will
not make any assignment or transfer thereof. Any assignment or transfer in
violation of this Paragraph 5 shall be void and of no legal effect with respect
to the rights of the Senior Lender under this Agreement. Any assignment or
transfer made by Subordinator whether in violation of this Paragraph 5 or
otherwise shall, in all cases, be made subject to the terms and conditions of
the subordination provisions set forth in this Agreement.


7) Subordinator waives notice of and acceptance hereof, the giving or extension
of credit to Debtor by the Senior Lender or the taking or releasing of security
for the payment thereof, and waives all presentment, demand, protest, notice of
protest and default, and all other notices to which the Subordinator might
otherwise be entitled in connection with the Loans except notice of the
occurrence of an Event of Default.


8) This Agreement and the obligations of Debtor and Subordinator and the rights
and privileges of the Senior Lender hereunder shall continue until the final
payment in full of all Obligations, claims, monies, indebtedness and other sums
owed to the Senior Lender arising out of and in connection with the Loans,
notwithstanding any action or non-action of the Senior Lender with respect
thereto or any collateral therefore and any guaranties thereof.
 
 
2

--------------------------------------------------------------------------------

 

9) In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar proceedings relating to Debtor, or its
creditors, as such, or to its property, (whether voluntary or involuntary,
partial or complete, and whether in bankruptcy, insolvency or receivership, or
upon an assignment for the benefit of creditors, or any other marshaling of
assets and liabilities of Debtor, or any sale of all or substantially all of the
assets of Debtor, or otherwise), the Obligations shall first be paid in full
before Subordinator shall be entitled to receive and to retain any payment or
distribution in respect of the Subordinated Loan Payments due under any
Subordinated Loan and, in order to implement the foregoing: (a) all payments and
distributions of any kind or character in respect of the Subordinated Loan
Payments due under any Subordinated Loan to which Subordinator would otherwise
be entitled if the Subordinated Loan Payments due under the Subordinated Loan
were not subordinated and pledged or assigned pursuant to this Agreement, shall
be made directly to Senior Lender as payment in respect of the Obligations; (b)
the Subordinator shall promptly file a claim or claims, in the form required in
such proceedings, for the full outstanding amount of the Subordinated Loan
Payments due under the Subordinated Loan, and shall cause said claim or claims
to be approved and all payments and other distributions in respect thereof to
made directly to the Senior Lender; and (c) Subordinator hereby irrevocably
agrees that the Senior Lender may, at its sole discretion, in the name of
Subordinator or otherwise, demand, sue for, collect, receive and receipt for any
and all such payments or distributions, and file, prove and vote or consent in
any such proceedings with respect to any and all claims of Subordinator relating
to the Subordinated Loan for application toward the Loan, all of which are
hereby assigned to Senior Lender.


10) In the event that Subordinator receives any payment or other distribution of
any kind or character from Debtor, or from any other source whatsoever, in
respect of any of any Subordinated Loan Payments due under any Subordinated
Loan, other than as expressly permitted by the terms of this Agreement, such
payment or other distribution shall be received in trust for the Senior Lender
and promptly turned over by the Subordinator to the Senior Lender for
application toward the Obligations. Subordinator will mark its books and records
so as to clearly indicate that the payments due under the Subordinated Loan are
subordinated in accordance with the terms of this Agreement. Subordinator will
execute such further documents or instruments and take such further actions as
the Senior Lender may reasonably from time to time request to carry out the
intent of this Agreement.


11) All payments and distributions received by the Senior Lender under this
Agreement in respect of the payments due under any Subordinated Loan for
application toward the repayment of the Obligations, to the extent received in
or converted into cash, may be applied by the Senior Lender first to the payment
of any and all expenses (including attorneys' fees and legal expenses) paid or
incurred by the Senior Lender in enforcing this Agreement, or in endeavoring to
collect or realize upon any of the Subordinated Loan Payments due under the
Subordinated Loan or any security therefor, and any balance thereof shall,
solely as between the Subordinator and the Senior Lender, be applied by the
Senior Lender in such order of application as the Senior Lender may from time to
time select, toward the repayment of the outstanding balance of the Obligations.


12) Subordinator hereby waives: (a) notice of acceptance by the Senior Lender of
this Agreement; (b) notice of the existence or creation of all or any of the
Loans; and (c) all diligence in collection or protection of or realization upon
the Loans, or any part thereof, or any security therefor.


13) The Senior Lender may, from time to time, whether before or after any
discontinuance of this Agreement, at its sole discretion and without notice to
Subordinator, take any or all of the following actions: (a) retain or obtain a
security interest in any property to secure the Obligations; (b) retain or
obtain the primary or secondary obligations of any other obligor or obligors
with respect to the Obligations ;(c) extend or renew for one or more periods
(whether or not longer than the original period), alter or exchange the
Obligations, or release or compromise any obligation of any nature of any
obligor with respect to the Obligations; and (d) release its security interest
in, or surrender, release or permit any substitution or exchange for all or any
part of any property securing the Obligations, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature or any obligor with
respect to any such property. Subordinator waives any claim that Subordinator
may have against the Senior Lender arising out of the borrowing of, or grant of
a security interest under Section 364 of the Bankruptcy Code (11 U.S.C. §101, et
seq.)to the Debtor, as debtor in possession. or to any trustee appointed in a
proceeding involving the Debtor.


14) This Agreement shall be binding on Subordinator, Debtor, their respective
successors and assigns and shall inure to the benefit of Senior Lender, its
successors and assigns.
 
 
3

--------------------------------------------------------------------------------

 

15) This Agreement shall be interpreted and enforced in accordance with and
shall be subject to the laws of the Commonwealth of Pennsylvania.


16) Unless otherwise indicated differently, all notices, payments, requests,
reports, information or demands which any party hereto may desire or may be
required to give to any other party hereunder, shall be in writing and shall be
personally delivered or sent by facsimile, courier or first-class certified or
registered United States mail, postage prepaid, return receipt requested, and
sent to the party at its address appearing below or to such other address as any
party shall hereinafter inform the other party hereto by written notice given as
aforesaid.


If to Debtor:        WLG (USA) LLC
World Commerce Services, L.L.C.
920 East Algonquin, Suite 120
Schaumburg, Illinois 60173
Attn: Edmund C. Pawelko, Chief Executive Officer
Fax: 630-477-0483


If to the Senior Lender:


NOVA Business Credit, a division of NOVA Bank
1235 Westlakes Drive, Suite 420
Berwyn, PA 19312
Attn: Randi M. Hershgordon, Vice President
Fax: 610-993-4162


If to the Subordinator:


WLG Inc.
920 East Algonquin Road, Suite 120
Schaumburg, Illinois 60173
Attn: David L. Koontz, Chief  Financial Officer
Fax: 781-295-4007


All notices, payments, requests, reports, information or demands so given shall
be deemed effective upon receipt or, if mailed, upon receipt or expiration of
the third day following the date of mailing, whichever occurs first, except that
any notice of change in address shall be effective only upon receipt by the
party to whom said notice is addressed. A failure to send the requisite copies
does not invalidate an otherwise properly sent notice to Debtor, Subordinator or
the Senior Lender.


17) Subordinator shall not consent to, enter into, agree to or otherwise permit
any amendment, modification or other change in the terms, conditions and
provisions of the Subordinated Loan, the Subordinated Loan Documents and any
other documents or instruments executed in connection therewith, without the
prior consent of the Senior Lender. Subordinator shall promptly give Senior
Lender written notice of the occurrence of a default or an event of default
under the Subordinated Loan Documents.


18) Any payments received by Senior Lender may be applied and reapplied, in
whole or in part, to any of the Obligations as Senior Lender, in its sole
discretion, deems appropriate. Without limiting the generality of the foregoing,
Subordinator expressly waives any right as a result of, or with respect to: (a)
any obligation or failure by Senior Lender to marshal any assets in favor of
Senior Lender or against or in payment of all or any part of the Subordinated
Loan; (b) any failure by Senior Lender to enforce in any particular order any
security interests in or lien upon the collateral or any other Assets of Debtor
or any other obligor or guarantor of the Obligations; (c) any failure by Senior
Lender to pursue any remedy against Debtor or upon the collateral or other
Assets of Debtor or against any other individual, entity or property that may be
liable for or serve as security for the Obligations, including any guarantor, or
any collateral for any guaranty, of the obligations of Debtor under the Loan
Agreements; (d) any release by Senior Lender of: (i) any security interests in
or lien upon any collateral, (ii) any obligor, guarantor or other individual or
entity now or hereinafter liable for the Obligations or (iii) any other property
that may now be or hereinafter be security for the Obligations; (e) any
amendment to or modification of the Loan Agreements or any other documents or
agreements between Senior Lender and Debtor or any individual or entity liable
for the Obligations; or (I) any failure by Senior Lender to pursue any other
rights or remedy due to Senior Lender.
 
 
4

--------------------------------------------------------------------------------

 

19) To the extent that the Debtor makes a payment or payments to Senior Lender,
which payment or payments or any parts thereof are subsequently invalidated,
avoided, declared to be fraudulent, or preferential, set aside or required to be
repaid to a debtor in possession, a trustee, a receiver, or any other party
under the Bankruptcy Code, any state or federal law, common law, or equitable
cause, then to the extent of such payment or repayment, the obligation or parts
thereof intended to be satisfied shall be revived and continued in full force
and effect as part of the Obligations as if such payment had not been made and
shall be subject in all respects to the subordination and other provisions in
favor of Senior Lender hereunder. This Agreement shall continue until any such
revived Debtor Obligation shall be finally satisfied.


20) In the event that Subordinator exercises any right under any Subordinated
Loan Documents or any other document or agreement to which Subordinator is a
party to enforce any rights against Debtor, Subordinator will not prevent or
attempt to prevent the exercise in any manner of any right or remedy of Senior
Lender under the Loan Agreements or challenge the validity, enforceability or
priority of any of the Obligations or the obligation of any person therefore or
any security for any such obligation.


21) Subordinator shall not consent to, enter into, agree to or otherwise permit
any amendment, modification or other change in the terms, conditions and
provisions of any Subordinated Loan, the Subordinated Loan Documents and any
other documents or instruments executed in connection therewith, without the
prior consent of the Senior Lender.


22) The execution, delivery and performance of its obligations under this
Agreement does not presently and will not in the future cause a default or
violation under or conflict with any material agreement, indenture, document or
certificate to which Subordinator may be a party or to which Subordinator may be
bound and will not result in Subordinator being in material violation of or
materially out of compliance with any federal, state or municipal law, statute,
rule, regulation or ordinance of any governmental authority having jurisdiction
over Subordinator's businesses and/or operations.


23) SUBORDINATOR HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR HEREINAFTER
HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE, TO A TRIAL BY
JURY OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION
OR PROCEEDING BETWEEN THE SUBORDINATOR, THE SENIOR LENDER AND THEIR SUCCESSORS
AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT. IT IS INTENDED
THAT SAID WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS,
AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDING.


24) Senior Lender has not made any warranties or representations with respect to
the due execution, legality, validity, completeness or enforceability of the
Obligations, the Loan Documents or the collectability of the Obligations, and
that the Senior Lender shall be entitled to manage and supervise the Obligations
in accordance with applicable law and its usual banking practices, modified from
time to time as it deems reasonably appropriate under the circumstances.


25) No waiver shall be deemed to be made by the Senior Lender of any of its
rights hereunder, unless the same shall be in writing signed on behalf of the
Senior Lender, and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
Senior Lender in any other respect at any other time.


26) Subordinator hereby assumes responsibility for keeping itself informed of
the financial condition of Debtor and all other circumstances bearing upon the
risk of non-payment of the Obligations and/or any Subordinated Loan that
diligent inquiry would reveal, and Subordinator hereby agrees that the Senior
Lender shall have no duty to advise Subordinator of information known to the
Senior Lender regarding such condition or any such circumstances.


27) If any provisions of this Agreement shall be invalid under any applicable
laws, such invalidity shall not affect any other provisions of this Agreement
that can be given effect without the invalid provision and to this end, the
provisions hereof are severable.
 
 
5

--------------------------------------------------------------------------------

 

28) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.


29) Subordinated Loan Documents are, or will on the date hereof be, inscribed
with a legend conspicuously indicating that the payment thereof is subordinated
to the claims of Senior Lender pursuant to the terms of this Subordination
Agreement. Any instrument evidencing any indebtedness or any portion of any
indebtedness owing by Debtor to Subordinator, whether or not negotiable, that is
hereinafter executed by Debtor shall, on the date thereof be inscribed with the
foregoing legend.


30) Subordinator acknowledges and agrees that any breach by subordinator of the
Agreement shall constitute a default under that certain Surety Agreement dated
February 24, 2010 and shall entitle Senior Lender to exercise its rights and
remedies hereunder and thereunder, including the right to confess judgment
against Subordinator as provided therein.


[Remainder of Page Intentionally Left Blank]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and
delivered, and if by a corporation, by their appropriate authorized corporate
officers and their corporate seals to be
hereunto affixed and attested pursuant to the resolutions of their respective
boards of directors, all as of the day and
year first above written.


ATTEST/WITNESS:
           
WLG Inc.
  (“Subordinator”)
       
/s/ Mary D. McAleer
 
By:
/s/ David L. Koontz
     
David L. Koontz
   
Its:
Chief Financial Officer
       
ATTEST/WITNESS:
   
WLG (USA) LLC
     
  (“Debtor”)
       
/s/ Mary D. McAleer
 
By:
/s/ Edmund C. Pawelko
     
Edmund C. Pawelko
   
Its:
Chief Executive Officer
       
ATTEST/WITNESS:
   
World Commerce Services, L.L.C.
     
(“Debtor”)
       
/s/ Mary D. McAleer
 
By:
/s/ Edmund C. Pawelko
     
Edmund C. Pawelko
   
Its:
Chief Executive Officer
       
ATTEST/WITNESS:
   
NOVA Business Credit, a division of
     
NOVA Bank
     
(“Senior Lender”)
       
/s/ Mary D. McAleer
 
By:
/s/ Randi M. Hershgordon
     
Randi M. Hershgordon
   
Its:
Vice President
[Corporate Seal]
     

 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT "A"


LOAN AGREEMENTS & NOTES


 
1.
Loan and Security Agreement between WLG (USA) LLC and World Commerce Services,
L.L.C.  and NOVA Business Credit, a division of NOVA Bank dated February 24,
2010, as amended, modified and extended from  time to time.

 
 
2.
Revolving Credit Note in the original principal amount of $3,000,000 by WLG
(USA) LLC and World Commerce Services, L.L.C.   in favor of NOVA Business
Credit, a division of NOVA Bank dated February 24, 2010, as amended, modified
and extended from time to time.

 
 
8

--------------------------------------------------------------------------------

 

EXHIBIT "B"


SUBORDINATED LOANS


All amounts due to WLG Inc. from Debtor other than accounts payable in the
ordinary course of business, whether currently existing or hereinafter arising.
 
 
9

--------------------------------------------------------------------------------

 